      Case 1:18-cv-11642-VM-DCF Document 182 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE BALIGA, derivatively on behalf of
 LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                              Plaintiff,
                -against-                               Civil Action No.: 1:18-cv-11642

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.), VINCENT WENYONG SHI, JIA LIAN,
 XIAO YU,                                               DECLARATION OF MICHAEL
                                                        JAMES MALONEY IN SUPPORT
                              Defendants,               OF MOTION TO DISCHARGE
                                                        RECEIVER AND DISSOLVE
                -and-
                                                        PRELIMINARY INJUNCTION
 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.),

 Nominal Defendant.


       MICHAEL JAMES MALONEY declares, pursuant to 28 U.S.C. 1746, as follows:

       1.      I am an attorney duly admitted to practice law before the United States District

Court for the Southern District of New York. I am a partner of Felicello Law P.C. and counsel of

record for Defendant Vincent Wenyong Shi (“Mr. Shi”).

       2.      I make this declaration in support of Mr. Shi’s motion for an Order discharging

Robert W. Seiden (the “Receiver”) in his capacity as temporary receiver for Link Motion Inc. f/k/a

NQ Mobile Inc. (“LKM” or the “Company”).

       3.      Annexed hereto as Exhibit A is a true and correct copy of the Reply Declaration of

Vincent Wenyong Shi in Further Support of Motion to Dismiss and Discharge of Receiver, dated

May 21, 2019 (Dkt. No. 60).

       4.      Annexed hereto as Exhibit B is a true and correct copy of an excerpt of the Form

F-1 filed with the S.E.C. on or about March 15, 2011.



                                                1
       Case 1:18-cv-11642-VM-DCF Document 182 Filed 11/04/20 Page 2 of 3




          5.    Annexed hereto as Exhibit C is a true and correct copy of the Verified Shareholder

Derivative Complaint verified by Plaintiff Wayne Baliga (“Baliga”) on December 13, 2018 (Dkt.

No. 1).

          6.    Annexed hereto as Exhibit D is a true and correct copy of the Reply Affidavit of

Baliga, dated January 24, 2019 (Dkt. No. 24).

          7.    Annexed hereto as Exhibit E is a true and correct copy of the Order Granting

Preliminary Injunction and Appointing Temporary Receiver, dated February 1, 2019 (Dkt. No.

26).

          8.    Annexed hereto as Exhibit F is a true and correct copy of the Court’s June 11, 2019

Decision & Order (Dkt. No. 64).

          9.    Annexed hereto as Exhibit G is a true and correct copy of an excerpt of the

Company’s 2016 20-F report.

          10.   Annexed hereto as Exhibit H is a true and correct copy of the Declaration of Hua

Jingyuan in Further Support of Motion to Intervene (Dkt. No. 155) without the exhibits thereto.

          11.   Annexed hereto as Exhibit I is a true and correct copy of a translation (along with

the original) of an order affirming judgment (Dkt. No. 155-16).

          12.   Annexed hereto as Exhibit J is a true and correct copy of a translation (along with

the original) of an order affirming judgment (Dkt. No. 155-17).

          13.   Annexed hereto as Exhibit K is a true and correct copy of a translation (along with

the original) of an order affirming judgment (Dkt. No. 155-18).

          14.   Annexed hereto as Exhibit L is a true and correct copy of a translation (along with

the original) of an order affirming judgment (Dkt. No. 155-19).




                                                 2
      Case 1:18-cv-11642-VM-DCF Document 182 Filed 11/04/20 Page 3 of 3




       15.      Annexed hereto as Exhibit M is a true and correct copy of the Affirmation of

Michael D. Cilento in Support of Temporary Restraining Order and Order to Show Cause (Dkt.

No. 92).

       16.      Annexed hereto as Exhibit N is a true and correct copy of the Hong Kong High

Court Affidavit of Rebecca Hume, dated February 26, 2019 (Dkt. No. 36-3).

       17.      Annexed hereto as Exhibit O is a true and correct copy of the Hong Kong High

Court Originating Summons, dated February 22, 2019.

       18.      Annexed hereto as Exhibit P is a true and correct copy of the Cayman Islands

Grand Court Order, dated February 4, 2020 (Dkt. No. 132-1).

       19.      Annexed hereto as Exhibit Q is a true and correct copy of the Hong Kong High

Court Interim Order for Injunction Prohibiting Disposal of Assets, dated February 25, 2019 (Dkt.

No. 36-14).

       20.      Wherefore, Mr. Shi respectfully requests the Court to enter an Order (i) dissolving

the preliminary injunction in all respects; (ii) discharging the Receiver; (iii) directing the Receiver

to take all actions and execute all instruments necessary to return the Board of Directors to the

status quo ante before the appointment of the receiver; (iv) directing the Receiver to take all actions

and execute all instruments necessary to return to the Board of Directors all rights to legal claims

and control over the Company and its assets; (v) directing the Receiver to account for all actions

taken and monies received in connection with the receivership; and (vi) dissolving the

receivership.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: November 4, 2020

                                                               /s/ Michael James Maloney
                                                               Michael James Maloney



                                                  3
